$NiTED sTATEs Dis€`r@i§€i éd§NVeUYH=ESBBSMVUPWEW F"€d Qélé%/M_EE@A$@JW:U GRouP
oRK

 

ALBERTO VAZQUEZ, ETAL

Plaintiff(s)
_ |ndex# 1118~CV-11846
- against -

Purchased December17, 2018

F|G & OL|VE FOUNDERS LLCl ETAL

Defendant(e)
AFF|DAV|T OF SERVlCE

 

STATE OF NEW YORK: COUNTY OF NEW YORK SS:

STEVEN C. AVERY BE|NG DULY.§SWORN DEPOSES AND SAYS DEPONENT iS NOT A PARTY TO TH|S ACT|ON, OVER THE
AGE OF EIGHTEEN YEARS AND RESlDES |N THE STATE OF NEW YORK.

That on January 11, 2019 at 10:30 AM at

SECRETARY OF STATE
ALBANY, NY

deponent served the Within SUlVll\/IONS AND COl\/lPLAlNT on F|G & OLIVE FOUNDERS LLC therein named,

SECRETARY a Domestic Lll\/ilTED Ll/-\Bll_ITY COMPANY by delivering two true copies to NANCY DOUGERTY, LEGAL CLERK

OF STATE persona||y, deponent |<new said Lll\/llTED LIABIL|TY COMPANY so served to be the LlM|TED L|ABlL|TY
COMPANY described in said summons as said Defendant and l<new said individual to be AUTHORIZED to accept
thereof.

Service upon the N.¥.S. Secretary of State under SECTlON 303 OF Tl-lE l_lNllTED LlABlLlTY COMPANY LAW and tendering the
required fee.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Cclor Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE ~.'_WHITE BROWN 55 5’4 145

 

 

lf
.\_ .

Sworn to me on: January 16, 2019

 

JOSEPH KN|GHT RALPH J MULLEN V|NETTA BREWER \
Notary Pub|ic. State cf New ¥0rl< Notary Public, State of New York Nolary Public, State of New ¥ork S'iE'V{N C. AVERY
No 01l<N6175241 "\, No. 01 MU6238632 No. 4949206

Qualiflecl |n New Yorl< County ~ ' Qualitied in New York County Qualilled in Bron>< County

Commission Expires November 26 2019 Commission Expires Apri| 11 ,2019 Commission Expires Apri| 3 2019 |nvoice #; 71013()

UN|TED PROCESS SERV|CE, INC., SRD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212)619-072_8 NYCDCA#1102045

